Citation Nr: 0301424	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  94-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
August 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which, inter alia, denied the 
benefit sought. 

The case was previously before the Board in May 2002, at 
which time other claims were adjudicated, and additional 
development was undertaken vis-à-vis the claim pertaining 
to the right eye disorder.  The development and notice 
pursuant to 38 C.F.R. § 20.903 (2002) having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Service related eye trauma or cornea scarring is not 
supported by the medical record.


CONCLUSION OF LAW

A right eye disorder was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002) 
[hereinafter "VCAA"].  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Consequently, the VA is obligated to assist a claimant in 
the development of his/her claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  In addition to eliminating the 
well-groundedness requirement, the statute also amplified 
and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for benefits.  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification 
duties include notifying the claimant if his or her 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts 
made to obtain the evidence, and describing further action 
to be taken with respect to the claim.  See also revised 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the present case it appears as if the duty to assist 
has been satisfied.  All treatment records identified by 
the veteran have either been obtained by the RO or 
submitted by the claimant.  Additionally, the appellant 
has been provided with recent VA medical examinations and 
notice of the requirements necessary to substantiate the 
claim have been provided in the Statements of the Case and 
other development letters of record.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, a remand 
back to the RO for compliance with the new duty to assist 
requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed  after discharge, when all the evidence, 
including that  pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a 
nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or 
the result of a service-connected disease or injury may 
also be service connected.  38 C.F.R. § 3.310.  "A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Additionally, service connection 
may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and 
lay evidence.  Id. 

In a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, 
or (2) the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran had a tour of duty in the Southwest Asia 
theater of operations from July 21, 1991 to October 7, 
1991, during the Persian Gulf War, but there is no 
indication that he engaged in combat.  On his service 
entrance examination in October 1986, the examiner noted 
the veteran then wore glasses, which was corrected to 
20/20.  Service records are negative for an eye condition 
associated with service in the Gulf War.  On separation, 
his vision was noted as corrected to 20/20.  Although he 
registered a number of medical problems on separation, eye 
trouble was specifically denied.

The veteran was afforded several VA eye examinations post 
service, but no abrasions to the cornea were noted.  For 
example, a February 1995 examination essentially reported 
a normal eye examination several years after separation.  
At a March 1998 examination, the veteran reported a 
history of keratitis in 1991.  He was diagnosed with 
hyperopia (far sightedness), but no active keratitis was 
then found. 

At his hearing before the undersigned in February 2002, 
the veteran asserted that he sustained corneal abrasions 
to the right eye allegedly from exposure to sand storms in 
the Gulf War.  At the hearing, the veteran acknowledged 
that there was no post service treatment for an eye 
condition apart from that associated with a private 
examination in 1998.  Those records have been obtained, 
and the associated examination. likewise, reflects no 
abrasions to the cornea.  

The veteran asserts that he was told that he had 
astigmatism in service.  However, "nearly all astigmatism 
is congenital (where heredity is the only known factor), 
it may also occur as a residual of trauma and scarring of 
the cornea, or even from the weight of the upper eyelid 
resting upon the eyeball."  Browder v. Brown, 5 Vet. App. 
268, 272  (1993).  Likewise, hyperopia, diagnosed in March 
1998, comprises refractive error of the eye and, as such, 
is not a disease amenable to compensation within the 
meaning of applicable VA legislation providing for such 
benefits.  In this case, the veteran wore glasses on 
admission into service, and eye trauma or cornea scarring 
during service is not supported by the medical record.  

Congenital or developmental defects such as refractive 
error of the eyes are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2002); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996) and cases cited therein.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
There is no medical evidence of an increase in severity of 
the veteran's pre-existing vision condition in this case.  

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims for entitlement to service connection for  a right 
eye condition.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to service connection for a right eye disorder 
is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

